Opinion issued August 17, 2006

 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00415-CV
____________

INTERNATIONAL COMMODITIES EXPORT CORPORATION, 
Appellant

V.

FURROW AUCTION COMPANY,  Appellee




On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2005-78055





MEMORANDUM OPINION
          The Court today considered Appellant’s Motion to Dismiss Appeal filed by
appellant, International Commodities Export Corporation.  Appellant’s motion is
granted and this appeal is dismissed.  Tex. R. App. P. 42.1(a).  All pending motions
in this appeal are overruled as moot.  The Clerk is directed to issue mandate
immediately.  Tex. R. App. P. 18.1.
 
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.